DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 10, 2021, the applicants have filed a RCE.
3. Claims 448-469 are pending in the application.
                        REASONS     FOR     ALLOWANCE
4. The following is an examiner’s statement of reasons for allowance:
Claims 448-469, renumbered as claims 1-22, are allowed since the instant process for preparing instant compound of formula III is neither disclosed nor obvious over the prior art. In the art, Vandehey (U.S. Patent 10,696,657, cited on applicant’s form 1449) discloses a process for preparing compound of formula I (see claim 9) including steps a, b and c which do anticipate the instant claims 448-461. However, the claims of this patent are directed to group III of restriction requirement in the parent application 16/277,552 which matured into Patent 10,696,657 while the instant claims are directed to group I of the restriction requirement in the parent application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625